           Case 1:18-cv-00566-TJM-CFH Document 98 Filed 04/10/19 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU




                                             Writer Direct: 518-776-2255

                                                      April 10, 2019


    Honorable Christian F. Hummel
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

    Re:     NRA v. Cuomo, et al
            Northern District of New York
            18-CV-566 (TJM)(CFH)

    Dear Judge Hummel:

            I write pursuant to the Court’s directive at Dkt. 94, to respond to the Plaintiff’s letter
    request at Dkt. 93. The Plaintiff requests a hearing to discuss a proposed confidentiality order
    that has been circulating between the parties. Initially, it is unclear what relief the Plaintiff seeks
    or what it hopes to gain by such a conference. FRCP 26(c), which governs protective orders,
    does not contemplate a general confidentiality order without reference to particular documents or
    issues, absent agreement between the parties. The Plaintiff has not asked for permission to move
    for a protective order relative to its assertions of confidentiality in its discovery responses.
    Notwithstanding this, as has been represented to Plaintiff’s counsel previously, the proposed
    confidentiality order is being circulated amongst the Defendants for review and comment, and if
    terms can be agreed upon the revised Order will be returned to the Plaintiff.

            It should be noted that the proposed order does not allow either party to designate
    material as confidential, but merely governs how material that has been designated confidential
    by the Court, or by agreement between the parties, is handled. To date no material has been
    designated confidential by agreement or order. What has occurred is that the Plaintiff has made
    multiple assertions of confidentiality, which appear to be improper. By way of example, the
    Plaintiff has alleged that various financial institutions cut ties with the NRA due to pressure from


             THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
       Case 1:18-cv-00566-TJM-CFH Document 98 Filed 04/10/19 Page 2 of 2
April 10, 2019
Page 2


the Defendants. When asked to identify these institutions, the Plaintiff has indicated that it “has
identified several additional institutions responsive to this Interrogatory whose identities are not
already a matter of public record. The NRA considers the identities of these institutions to be
confidential.” These facts are obviously central to this case.

        It seems evident that the Plaintiff intends to forestall its discovery obligations by hiding
behind an improper veil of confidentiality while attempting to rush through the discovery process
in an effort to avoid production of discoverable facts. Despite the Plaintiff’s continued
protestations, there is no emergency present in this case, and its claim that there is some urgent
need to finalize an agreed upon confidentiality order, which would not resolve the Plaintiff’s
assertions of confidentiality in any event, is simply without basis.

       Notwithstanding the foregoing, the Defendants continue to review the Plaintiff’s
proposed confidentiality order. If terms can be agreed upon, and the Defendants believe that
agreement can be reached, a new draft will be forwarded to Plaintiff’s counsel for review.

       The Court’s continued attention to this matter is appreciated.

                                                      Respectfully yours,

                                                      s/ William A. Scott

                                                      William A. Scott
                                                      Assistant Attorney General
                                                      Bar Roll No. 512434
                                                      William.Scott@ag.ny.gov
